                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 MARY ECTON,                                         )
                                                     )
                                 Plaintiff,          )
                                                     )
                       v.                            )       Case No. 6:20-03266-CV-RK
                                                     )
 COMMISSIONER OF SOCIAL                              )
 SECURITY;                                           )
                                                     )
                                 Defendant.          )
                                              ORDER
       Before the Court is Plaintiff’s unopposed motion to substitute party (Doc. 18), filed on
September 3, 2021.
       This is a Social Security case challenging the decision of the Commissioner of Social
Security denying Plaintiff’s application for disability insurance under Title II of the Social Security
Act (“SSA”) as well as for Supplemental Security Income (“SSI”) under Title XVI of the SSA.
The motion states that Plaintiff Mary Ecton passed away on July 30, 2021. Attached to the motion
are suggestions of death. (Doc. 18-1.) The motion states further that Plaintiff Mary Ecton died
intestate and was married at the time of her death to Russell Ecton, who survives. Plaintiff attached
to the motion a consent form to appointment of Russell Ecton as substituted party, signed by
Russell Ecton. (Doc. 18-2.)
       Under Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim is not
extinguished, the court may order substitution of the proper party.” Such motion must be made
within 90 days after service of a statement noting death. Id. “Rule 25(a) should be applied flexibly
and liberally to permit substitution of the party or parties who . . . would adequately represent [the
decedent’s] interests.” Maseda v. Saul, No. 1:20-cv-01657 JLT, 2021 WL 2268871, at *1 (E.D.
Cal. June 3, 2021) (quoting In re Baycol Prods. Lit., 616 F.3d 778, 789 (8th Cir. 2010)).
       Plaintiff’s motion – filed on the same day as the statement noting death – is timely. Next,
the Court must consider whether the claims asserted here expire upon the death of the claimant.
Under federal law, SSA claims for disability insurance and supplemental security income may not
be extinguished upon a claimant’s death. As to disability insurance payments, federal law provides
that disability payments due may be made “to the surviving spouse of the deceased individual” so



           Case 6:20-cv-03266-RK Document 21 Filed 09/21/21 Page 1 of 2
long as the surviving spouse either “(i) was living in the same household with the deceased at the
time of his [or her] death or (ii) was, for the month in which the deceased individual died, entitled
to a monthly benefit on the basis of the same wages and self-employment income as was the
deceased individual.” 42 U.S.C. § 404(d)(1); see also 20 C.F.R. § 404.503. Similarly, SSI
underpayments are also payable, in accordance with federal law, upon the death of an SSI recipient
to the “surviving spouse . . . [so long as] such surviving husband or wife was living in the same
household with the individual at the time of his [or her] death or within the 6 months immediately
preceding the month of such death.” 42 U.S.C. § 1383(b)(1)(A)(i); see 20 C.F.R. 416.542(b)(1)
& (b)(4). Thus, Plaintiff’s claims for SSA disability and SSI benefits were not necessarily
extinguished upon her death.
       Finally, the Court must determine whether Russell Ecton is the “proper party” for
substitution in this case. So long as Russell Ecton qualifies for SSA disability and/or SSI payments
upon the death of Mary Ecton (to the extent Mary Ecton is entitled to such benefits), he may be a
proper party for substitution under Rule 25(a)(1). See, e.g., Colon v. Comm’r of Soc. Sec’y, No.
20-CV-62405-RUIZ/STRAUSS, 2021 WL 3674683, at *2 (S.D. Fla. Aug. 19, 2021); Garcia v.
Astrue, No. 1:11-cv-00774-SKO, 2012 WL 844792, at * (E.D. Cal. March 12, 2012) (substituted
plaintiff established she was married to plaintiff at the time of his death and had lived together in
the same residence with deceased plaintiff including at the time of his death). On the present
record, there is nothing to support a finding, as required for substitution under Rule 25(a)(1), that
Russell Ecton (married to the deceased Plaintiff) was living in the same household with the
deceased at the time of her death or otherwise within the 6 months immediately preceding the
month of Plaintiff’s death.
       Accordingly, at this time, Plaintiff’s timely motion to substitute party is DENIED without
prejudice to refiling with the necessary supplemental documentation or evidence.
       IT IS SO ORDERED.


                                              s/ Roseann A. Ketchmark
                                              ROSEANN A. KETCHMARK, JUDGE
                                              UNITED STATES DISTRICT COURT

DATED: September 21, 2021



                                                 2

          Case 6:20-cv-03266-RK Document 21 Filed 09/21/21 Page 2 of 2
